DETAILED ACTION
Claims 1-3, 5-13, 15, 17, 19-24 are amended. Claims 25 and 26 are new. Claims 1-26 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to the specification are fully considered and are satisfactory to overcome the corresponding objections directed to the specification in the previous Office Action.
Amendments to the claims are fully considered and are satisfactory to overcome the corresponding objections directed to the claims in the previous Office Action.
Amendments to claims 1-3, 7, 8, 10, 11, 15, 17, and 22 are fully considered and are satisfactory to overcome the corresponding rejections under 35 U.S.C. §112(b) directed to claims 1-24 in the previous Office Action.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Donald J. Daley (Reg. No. 34,313) on 10/19/2021.
IN THE SPECIFICATION:
Paragraphs [0003] and [0008] are amended as follows:

[0003]	The importance of Internet of things (IoT) platforms (for example, MINDSPHERE, a cloud based open Internet of things operating system of SIEMENS, or other industrial cloud platforms) in asset management or device monitoring is ever increasing. However, these IoT platforms still face many problems in specific applications. For example, machine tools are a very important and expensive asset in factories. The analysis of data of machine tools is of great importance and factories also require the data of machine tools to obtain related information. In the imaginable future, factories will gradually be rebuilt into digital factories. Currently, digital factories cannot be realized, however. This is because the technical processes of device manufacturers and the aging degrees and types of devices are different and the technical protocols are not open. These causes will make it difficult to access and analyze data during the acquisition of related data.

[0008] Accordingly, embodiments of the present invention provides a method, apparatus and system for identifying the address of device parameters of industrial devices, and a medium, processor and terminal to improve upon or even solve the problem that it is difficult to quickly find device parameters in a large amount of industrial device data in the data analysis field of traditional industrial devices. The address identification method provided by at least one embodiment of the present invention is especially suitable for the situation where cloud platforms (for example, MINDSPHERE, a cloud based open Internet of things operating system of SIEMENS) are applied because it is basically independent of human experience. Since a cloud platform is usually connected with a plurality of industrial devices and acquires a large amount of industrial data, the address identification method according to the at least one 

IN THE CLAIMS:

1.	(Currently Amended)	A method for identifying an address of at least one device parameter of an industrial device, the method comprising:
defining a screening library, the screening library including at least one expected attribute value, the at least one expected attribute value describing an expected status value of the at least one device parameter to be addressed in at least one operating mode of the industrial device;
	acquiring a data array, the data array including an actual status value generated in the at least one operating mode of the industrial device and a corresponding address of a location of storage of the actual status value in at least one electronic circuit controlling the industrial device; 
	extracting, for a respective address of a plurality of addresses, a respective actual attribute value of an actual status value correspondingly stored in the respective address; 
	comparing the respective actual attribute value with the at least one expected attribute value, determining the corresponding actual status value of the respective actual attribute value complying with the at least one expected attribute value, and determining a corresponding address of the corresponding actual status value, of the respective actual attribute value complying with the at least one expected attribute value, selected from the data array; and
	outputting the corresponding address, of the corresponding actual status value selected from the data array, as a final address.


determining, upon selecting a plurality of corresponding addresses for a plurality of corresponding actual status values, whether a number of the plurality of corresponding addresses, of the plurality of corresponding actual status values selected, complies with an expected number set at a time of defining the screening library, and 
upon the determining indicating that the number of the plurality of corresponding addresses does not comply, iteratively performing the defining, the acquiring, the extracting and the comparing again to permit redefining of the screening library and reacquiring of the data array for each iteration performed.

3.	(Previously Presented)	The method of claim 1, wherein the at least one expected attribute value is selected from an array of a plurality of attribute values.

4.	(Previously Presented)	The method of claim 1, wherein the at least one expected attribute value is a manually input parameter.

5.	 (Previously Presented)	The method of claim 1, wherein the at least one expected attribute value includes a plurality of attribute expected values, wherein the data array is a time sequence data array, wherein the corresponding actual status values stored in each respective corresponding address form a time sequence array, and wherein for the time sequence array, the plurality of expected attribute values describe a change curve of the time sequence array over time.



7.	(Currently Amended)	An apparatus for identifying an address of at least one device parameter of an industrial device, the apparatus comprising:
at least one electronic circuit configured to
	define a screening library, the screening library including at least one expected attribute value, the at least one expected attribute value describing an expected status value of the at least one device parameter to be addressed in at least one operating mode of the industrial device,
acquire a data array, the data array including an actual status value generated in the at least one operating mode of the industrial device and a corresponding address of a location of storage of the actual status value is stored in the at least one electronic circuit configured to control the industrial device,
extract, for a respective address of a plurality of addresses, a respective actual attribute value of an actual status value correspondingly stored in the respective address,
compare the respective actual attribute value with the at least one expected attribute value, determine the corresponding actual status value of the respective actual attribute value complying with the at least one expected attribute value, and determine a corresponding address of the corresponding actual status value, of the respective actual attribute value complying with the at least one expected attribute value, selected from the data array, and
output a corresponding address, of the corresponding actual status value selected from the data array, as a final address.

8.	(Previously Presented)	The apparatus of claim 7, wherein the at least one electronic circuit is further configured to
determine, upon selection of a plurality of corresponding addresses for a plurality of corresponding actual status values,  whether a number of the corresponding addresses, of the plurality of corresponding actual status values selected,  complies with an expected number set at a time of defining the screening library, and
reset the screening library defined and the data array acquired upon determining that the number of the plurality of corresponding addresses does not comply, to permit redefining of the screening library and reacquiring of the data array.

9.	(Previously Presented)	The apparatus of claim 7, wherein the at least one electronic circuit is further configured to receive the data array.

10.	(Previously Presented)	The apparatus of claim 7, wherein the at least one electronic circuit is further configured to establish a mapping between the final address determined and the at least one device parameter to be addressed and is further configured to transmit the mapping established to a database for later invocation of the mapping.

11.	(Previously Presented)	The apparatus of claim 7, further comprising:
a display, configured to display the final address.

12.	(Cancelled)	


 
14.	(Cancelled)	

15.	(Currently Amended)	A processor, configured to execute a program, wherein upon the program being executed by the processor, the processor is configured to perform identifying of an address of at least one device parameter of an industrial device, comprising:
defining a screening library, the screening library including at least one expected attribute value, the at least one expected attribute value describing an expected status value of the at least one device parameter to be addressed in at least one operating mode of the industrial device;
	acquiring a data array, the data array including an actual status value generated in the at least one operating mode of the industrial device and a corresponding address of a location of storage of the actual status value in a at least one electronic circuit controlling the industrial device; 
	extracting, for each respective address of a plurality of addresses, a respective actual attribute value of an actual status value correspondingly stored in the respective address; 
	comparing the respective actual attribute value with the at least one expected attribute value, determining the corresponding actual status value of the respective actual attribute value complying with the at least one expected attribute value, and determining a corresponding address of the corresponding actual status value, of the respective actual attribute value complying with the at least one expected attribute value, selected from the data array; and
	outputting the corresponding address, of the corresponding actual status values selected from the data array, as a final address.

16.	(Cancelled)

17.	(Currently Amended)	The method of claim 2, wherein the at least one expected attribute value is selected from an array of a 

18.	(Previously Presented)	The method of claim 2, wherein the at least one expected attribute value is a manually input parameter.

19. 	(Previously Presented)	The method of claim 2, wherein the at least one expected attribute value includes a plurality of expected attribute values, wherein the data array is a time sequence data array, wherein the corresponding actual status values stored in each respective corresponding address form a time sequence array, and wherein for the time sequence array, the plurality of expected attribute values describe a change curve of the time sequence array over time.

	20.	(Previously Presented)	The apparatus of claim 8, wherein the at least one electronic circuit is further configured to receive the data array.

21.	(Previously Presented)	The apparatus of claim 8, wherein the at least one electronic circuit is further configured to establish a mapping between the final address determined and the at least one device parameter to be addressed and is further configured to transmit the mapping established to a database for later invocation of the mapping.

22.	(Previously Presented)	The apparatus of claim 8, further comprising:
a display, configured to display the final address.



24.	(Cancelled)	

25.	(Previously Presented)	The apparatus of claim 7, wherein the at least one electronic circuit includes a programmable logic controller (PLC).

26.	(Previously Presented)	The apparatus of claim 7, wherein the at least one electronic circuit includes at least one processor.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“electronic circuit” in claim 7;
“electronic circuit” in claim 8;
“electronic circuit” in claim 9;
“electronic circuit” in claim 10;
“display” in claim 11;
“processor” in claim 15;
“electronic circuit” in claim 20;
“electronic circuit” in claim 21; and
“display” in claim 22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Allowable Subject Matter
Claims 1-11, 15, 17-22, 25, and 26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Goettsch discloses a decoder that identifies a data type for incoming data and a corresponding register address for the data type (see e.g. Goettsch, column 11, lines 45-57). However, Goettsch does not explicitly disclose comparing incoming data values to expected data values for determining the register as recited in the claims.
Therefore, in view of the limitations “comparing the respective actual attribute value with the at least one expected attribute value, determining the corresponding actual status value of the respective actual attribute value complying with the at least one expected attribute value, and determining a corresponding address of the corresponding actual status value, of the respective actual attribute value complying with the at least one expected attribute value, selected from the data array”, “outputting the corresponding address, of the corresponding actual status value selected from the data array, as a final address” recited in claim 1, the similar limitations recited in claims 7 and 15, and the other limitations recited therewith, claims 1, 7, and 15, in their entirety, present subject matter that is novel and non-obvious over the prior art.
Consequently, claim 1, 7, and 15 are allowed. Claims 2-6, 8-11, 17-22, 25, and 26 are also allowed due to their dependency on allowable independent claims 1 and 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umut Onat whose telephone number is (571)270-1735. The examiner can normally be reached M-Th 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UMUT ONAT/Primary Examiner, Art Unit 2194